                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   JEFFERY MILTON STOKES,                          )
                                                   )
              Plaintiff,                           )
                                                   )
   v.                                              )             No. 3:20-CV-179-DCLC-DCP
                                                   )
   OFFICER CARTER, OFFICER                         )
   TINSLEY, and OFFICER SMITH,                     )
                                                   )
              Defendants.                          )
                                                   )

                                    MEMORANDUM OPINION

         This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 that is proceeding

  only as to Plaintiff’s excessive force claim against Defendants Tinsley, Smith, and Carter, as the

  Court previously granted former Defendant Hocker’s motion to dismiss based on qualified

  immunity [Doc. 4 p. 10–11; Doc 15]. Now before the Court is the remaining Defendants’ motion

  to dismiss this action based on qualified immunity [Doc. 23]. Plaintiff did not respond to this

  motion, and his time for doing so has passed. E.D. Tenn. L.R. 7.1. Thus, Plaintiff waived any

  opposition thereto. Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d

  740 (6th Cir. 1978); E.D. Tenn. LR 7.2. For the reasons set forth below, this motion [Id.] will be

  GRANTED and this action will be DISMISSED.

  I.     STANDARD OF REVIEW

         To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

  on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). A complaint fails to state a plausible claim for relief when “the well-

  pleaded facts do not permit the court to infer more than the mere possibility of misconduct.” Id.

  at 679. In considering a motion to dismiss, a court must take all factual allegations in the complaint



Case 3:20-cv-00179-DCLC-DCP Document 24 Filed 03/26/21 Page 1 of 4 PageID #: 102
  as true. See, e.g., Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). However, the Supreme Court

  has cautioned:

         Determining whether a complaint states a plausible claim for relief will . . . be a
         context-specific task that requires the reviewing court to draw on its judicial
         experience and common sense. But where the well-pleaded facts do not permit the
         court to infer more than the mere possibility of misconduct, the complaint has
         alleged—but it has not “show[n]”—“that the pleader is entitled to relief.”

  Iqbal, 556 U.S. at 679 (citations omitted).

  II.    ANALYSIS

         As noted above, Defendants Smith, Tinsley, and Carter seek to dismiss Plaintiff’s claims

  against them based on the doctrine of qualified immunity [Doc. 23]. As the Court noted in its

  memorandum and order granting Defendant Hocker’s motion to dismiss based on qualified

  immunity:

         Qualified immunity protects governmental employees from individual, civil
         liability where their conduct does not violate clearly established “constitutional
         rights of which a reasonable person would have known.” Harlow v. Fitzgerald,
         457 U.S. 800, 818 (1982). An evaluation of qualified immunity requires the Court
         to conduct a three-pronged inquiry: (1) whether there was a constitutional violation;
         (2) whether the violated right was “clearly-established;” and (3) whether the
         official’s actions were objectively unreasonable. Williams v. Mehra, 186 F.3d 685,
         691 (6th Cir. 1999).

                 Once qualified immunity has been pled by a defendant, the plaintiff bears
         the burden of rebutting the defense by showing “that the challenged conduct
         violated a constitutional or statutory right, and that the right was so clearly
         established at the time of the conduct ‘that every reasonable official would have
         understood that what he [was] doing violate[d] that right.’” T.S. v. Doe, 742 F.3d
         632, 635 (6th Cir. 2014) (citing Ashcroft, 563 U.S. at 741). In short, this defense
         that protects “all but the plainly incompetent or those who knowingly violate the
         law,” Malley v. Briggs, 475 U.S. 335, 341 (1986), and the plaintiff bears the
         ultimate burden of proving that a defendant is not entitled to immunity. Gardenhire
         v. Schubert, 205 F.3d 303, 311 (6th Cir. 2000).

                  In the portion of his complaint setting forth the excessive force claim
         proceeding herein, Plaintiff alleges that on or about January 22 of an unspecified
         year, Defendants Carter, Tinsley, [], and Smith, among other individuals, came to
         his cell to take his shower shoes [Doc. 2 p. 6–7]. But when Plaintiff refused to give
         them the shoes, the officers “bashed [his] face,” and then Plaintiff spit in an

                                                  2

Case 3:20-cv-00179-DCLC-DCP Document 24 Filed 03/26/21 Page 2 of 4 PageID #: 103
          officer’s face, at which point the officers beat him up badly, injuring his shoulder
          and back and “busting [his] lip” [Id. at 7]. The officers who were present but did
          not participate in this incident merely observed it and did not intervene [Id.].

  [Doc. 15 p. 2–3].

          Neither Plaintiff nor Defendants have specified whether Plaintiff was a free citizen, a

  pretrial detainee, or a convicted prisoner at the time of this alleged excessive force incident. Coley

  v. Lucas Cty., Ohio, 799 F.3d 530, 537–38 (6th Cir. 2015) (explaining the differences in analysis

  of excessive force claims based on these categories of plaintiffs). But regardless of Plaintiff’s

  status at the time of the alleged excessive force incident, in their motion to dismiss, Defendants

  assert that, even accepting Plaintiff’s complaint allegations as true, while Plaintiff generally alleges

  that officers used excessive force in this incident, he also admits that he (1) refused officers’ initial

  attempt to take his shower shoes and (2) spit in the face of an officer when the officers then used

  force to get the shoes, which is an accurate summary of the complaint allegations. Also, Plaintiff

  does not specify what acts of each Defendant amounted to excessive force, nor does he allege facts

  from which the Court can plausibly infer that every reasonable officer observing this incident

  would have known that the acts of force used against Plaintiff were excessive despite Plaintiff’s

  resistance and act of spitting in an officer’s face.

          Additionally, as he failed to do after Defendant Hocker’s motion to dismiss, Plaintiff has

  again failed to show that any Defendant used excessive force or failed to intervene in other officers’

  uses of excessive force to rebut Defendants’ assertion that they are entitled to qualified immunity

  for this incident, even though it is his burden to do so in the face of Defendants pleading this

  defense, as set forth above.

          Thus, Plaintiff has failed to “nudge[] [his excessive force claim] across the line from

  conceivable to plausible” as to Defendants. Twombly, 550 U.S. at 570; see also Scheid v. Fanny



                                                     3

Case 3:20-cv-00179-DCLC-DCP Document 24 Filed 03/26/21 Page 3 of 4 PageID #: 104
  Farmer Candy, 859 F.2d 434, 437 (6th Cir. 1988) (holding complaint must plead facts in support

  of material elements of claim). Accordingly, Defendants’ motion to dismiss Plaintiff’s excessive

  force claim against them [Doc. 23] will be GRANTED and this action will be DISMISSED.

  III.   CONCLUSION

         For the reasons set forth above:

         1. Defendants’ motion to dismiss [Id.] will be GRANTED;

         2. This action will be DISMISSED; and

         3. The Court CERTIFIES that any appeal from this action would not be taken in good
            faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
            Procedure.

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

         SO ORDERED:

                                                     s/Clifton L. Corker
                                                     United States District Judge




                                                 4

Case 3:20-cv-00179-DCLC-DCP Document 24 Filed 03/26/21 Page 4 of 4 PageID #: 105
